DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
 “a heating part for heating…”, “a measuring part for measuring a temperature of water…” and “an adjusting part for adjusting a temperature of the heating part…” in Claim 1.
 “a fixing part for fixing a position…” in Claim 2.
 “a clamping part that clamps a side face…” in Claim 3. 
“a circulation part for circulating water…” in Claim(s) 4-5.
 “a bag holding part for holding a bag…” in Claim 7.
 “a suction member holding part for holding a suction member used for decompressing…” and “a suction member used for decompressing…” in Claim 8.
 “a setting part for setting temperature…” in Claim 10.
“a connecting part for connecting a measuring unit and casing…” in Claim 11. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: 
“a clamping part that…” in Claim 3. 
“a circulation part for…” as being “a circulation pump, rotary motor, or the like…” [Par. 48] 
“a connecting part…” as being “…a wire” [Par. 53]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 are rejected under 35 U.S.C 112(b) as being indefinite.
Claim limitation (s) “a heating part for…”, “a measuring part for…” and “an adjusting part for…” in Claim 1, “a fixing part for…” in Claim 2, “a clamping part that…” in Claim 3, “a bag holding part for…” in Claim 7, “a suction member holding part for…” “a setting part for…” in Claim 10, and “a connecting part…” in Claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear description in the specification as to what the exact structure is of said claim limitations that performs the intended functions. Therefore, the claim(s) are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the examiner is interpreting any structure capable of performing the intended functions of said claim limitations to be said structures of the claim limitations.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plazarte (US 2015/0335192)
As Per Claim 1, Plazarte discloses a cooking apparatus usable for vacuum cooking [abstract] comprising:
  a casing [Fig. 1, #105];
 a heating part [Fig. 1, #200] for heating water in a cooking utensil [Par. 34; “… Once the heating and circulating unit 200 is inserted into a bath of water in the pot 50, the cooking temperature is set using one of the plurality of electronic controls 325, 326, 327. As the water bath begins to heat…”] provided on the casing [Fig. 1, #105] by electromagnetic or electric power [Par. 28; “…the heating and circulating unit 200 may include a housing 220 that defines the shape or form which may be an elongated cylindrical shape. The housing 220 also encloses and supports internally various electrical components…electrical resistance heater 260….”];
 a measuring unit having a measuring part for measuring a temperature of the water in the cooking utensil [Claim 7, “...electronic controls for controlling the operation of the heating and circulating unit including temperature of the water in container…”; the reference clearly discloses controlling a temperature of the water, in which the temperature of the water would have to be measured in order to control it to a certain temperature]; and 
an adjusting part for adjusting a temperature of the heating part based on a measurement result by the measuring part. [Par. 33; “…the plurality of electronic controls including buttons 325, 326, 327 are for turning the power to the vacuum packaging and control unit 300 on or off, controlling the current to the heater 260 for maintaining a selected temperature for a selected time in the water bath in the pot 50.…”]
As Per Claim 2, Plazarte discloses wherein the measuring unit [Par. 26; “…The cable 320 provides electrical power to the heating and circulating unit 200 from the the vacuum packaging unit 300 as well as carries electrical signals therebetween representing data. The data concerns the operation of the heating and circulating unit 200 including the temperature of the water used to cook food…”; the reference clearly discloses transferring data from the vessel to the control unit, including the temperature of the water. Therefore, there must be a measuring unit within the heating and circulating unit that relays says data back to the controller in order to obtain said temperature of water] has a fixing part [Fig. 2, 300] for fixing a position with respect to the cooking utensil [Fig. 3, #50].
As Per Claim 3, Plazarte discloses wherein the fixing part is a clamping part [Fig. 2, #300] that clamps a side face of the cooking utensil. [Par. 29; “…The upper portion 221 of the housing 220 remains above the water line in the pot 50 and may include a clamp 215 to attach the heating and circulating unit 200 to the sidewall of the pot 50….”]
As Per Claim 4, Plazarte discloses further comprising a circulation part [Fig. 1, #200] for circulating the water in the cooking utensil [Claim 1, “…heating and circulating unit configured to… circulate the water for cooking food inside a bag immersed in the water...”]
As Per Claim 5, Plazarte discloses wherein the measuring unit has a circulation part [Fig. 5, #255] for circulating the water in the cooking utensil [Fig. 3, #50].
	As Per Claim 7, Plazarte discloses a bag holding part [Fig. 9, #530] for holding a bag [Fig. 9, #400], containing a food material and being in a decompressed state [refer to annotated Fig. 9, #A below], in the water in the cooking utensil. 
	As Per Claim 8, Plazarte discloses the bag holding part has suction member holding part [Fig. 9, #622] for holding a suction member [Fig. 9, #620] used for decompressing the bag containing the food material [Fig. 9, #400]. 
As Per Claim 9, Plazarte discloses the bag holding part [Fig. 9, #530] and measuring unit [Par. 26; “…The cable 320 provides electrical power to the heating and circulating unit 200 from the the vacuum packaging unit 300 as well as carries electrical signals therebetween representing data. The data concerns the operation of the heating and circulating unit 200 including the temperature of the water used to cook food…”; the reference clearly discloses transferring data from the vessel to the control unit, including the temperature of the water. Therefore, there must be a measuring unit within the heating and circulating unit that relays says data back to the controller in order to obtain said temperature of water] are connectable [as explained above, the must be a measuring unit in said vessel in order to relay the information to the controller, and both the measuring unit, being in the circulation/heating unit, and the bag holding part are connectable on the same case]. 
	As Per Claim 10, Plazarte discloses a setting part [Fig. 3, #10] for setting temperature adjusted by the adjusting part wherein [Par. 29; “…The water is heated as it is drawn through the electrical resistance heater 260 in the lower portion 223 and heated water at the selected temperature is…”]
	a scale of setting temperature by the setting part in a range of from 40 to 80 degrees is smaller than the scale of setting temperature in a range exceeding 80 degrees [Par. 29; “…The water is heated as it is drawn through the electrical resistance heater 260 in the lower portion 223 and heated water at the selected temperature is…”; as clearly shown in the figure and in the citation provided, the user is allowed to be able to input a desired temperature, in which the user decides the scale of setting the temperature. Thus, by being able to set a desired temperature, it is well within the function of the setting part as shown in the reference to be able to decide a scale of setting a temperature within any desired parameters.] 
	As Per Claim 11, Plazarte discloses wherein the measuring unit [Par. 26; “…The cable 320 provides electrical power to the heating and circulating unit 200 from the vacuum packaging unit 300 as well as carries electrical signals therebetween representing data. The data concerns the operation of the the reference clearly discloses transferring data from the vessel to the control unit, including the temperature of the water. Therefore, there must be a measuring unit within the heating and circulating unit that relays says data back to the controller in order to obtain said temperature of water] and the casing [Fig. 2, #105] are connected by a connecting part [Fig. 3, #320], 
	the connecting part [Fig. 3, #320] is connected in a vicinity of a top face of the measuring unit [Fig. 3, #A below], and

    PNG
    media_image1.png
    499
    567
    media_image1.png
    Greyscale

a measuring result by the measuring part is sent to the adjusting part via a connecting part. [Par. 26; “…The cable 320 provides electrical power to the heating and circulating unit 200 from the the vacuum packaging unit 300 as well as carries electrical signals therebetween representing data. The data 
	As Per Claim 12, Plazarte discloses the temperature of the water is controllable in 0.5-degree scale. [Par. 29; “…The water is heated as it is drawn through the electrical resistance heater 260 in the lower portion 223 and heated water at the selected temperature is…”; as clearly shown in the figure and in the citation provided, the user is allowed to be able to input a desired temperature, in which the user decides the scale of setting the temperature. Thus, by being able to set a desired temperature, it is well within the function of the setting part as shown in the reference to be able to decide a scale of setting a temperature within any desired parameters.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Plazarte (US 2015/0335192) in view of Wu (US 2016/0209077)
As Per Claim 6, Plazarte discloses all limitations of the invention except the measuring unit has a measurement main body having a vertically elongated shape and the measuring part and the circulation part are provided in a vicinity of a bottom face of the measurement main body.
Wu, much like Plazarte, pertains to a heating circulating apparatus. [abstract]
Wu discloses the measuring unit [Fig. 8, #104]  has a measurement main body having a vertically elongated shape [Fig. 8, #104] and the measuring part [Fig. 8, #104] and the circulation part [Fig. 3, #116]  are provided in a vicinity of a bottom face of the measurement main body. [Fig. 5, #104]
	Wu discloses the benefits of the measuring unit and circulation part in that it ensures temperature uniformity of the fluid bath. [Claim 6] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the measuring unit as taught by Plazarte in view of the measuring unit body as by Wu to further include the measuring unit has a measurement main body having a vertically elongated shape and the measuring part and the circulation part are provided in a vicinity of a bottom face of the measurement main body to ensure temperature uniformity of the fluid bath. [Claim 6]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726